Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1720290.
R1-1720290 teaches:

1. A method of wireless communication of a user equipment (UE) (see section 1), comprising: 
	sending, to a first transmit (Tx) / receive (Rx) point (TRP), a report indicating a plurality of threshold scheduled offsets, each threshold scheduled offset being associated with a different number of transmission configuration indication (TCI) states (Threshold-Sched-Offset is indicated for the UE to report the number of slots which is required for the UE to complete the DCI decoding, Proposal 7); 
	receiving, from the first TRP, downlink control information (DCI) including a TCI and a time-offset, the TCI comprising at least one TCI state, each TCI state indicating a Tx beam for a TRP of a set of (DCI includes the TCI state and schedules the PDSCH wherein the scheduling corresponds to the claimed time-offset, Proposal 7, including preceding and following paragraphs); 
	determining at least one Rx beam based on at least one of the received TCI, the time-offset, or one or more of the plurality of threshold scheduled offsets (UE determines QCL parameters through the same TCI state indicated, Proposal 8); and 
	receiving, based on the received time-offset, a physical downlink shared channel (PDSCH) from each TRP of the set of TRPs through the determined at least one Rx beam (PDSCH received, paragraph following Proposal 7).  

2. The method of claim 1, wherein each threshold scheduled offset is a minimum UE time offset capability between receiving the DCI and receiving the PDSCH subsequent to the time-offset that is needed for configuring one or more Rx beams based on the corresponding number of TCI states (UE transmits threshold through capability signaling, paragraph preceding Proposal 7).  

3. The method of claim 1, wherein the determining the at least one Rx beam comprises: 
	determining a number of received TCI states of the at least one TCI state received within the TCI (TCI state received by higher-layer signaling, Proposal 8); 
	determining the threshold scheduled offset associated with the determined number of TCI states (threshold is indicated to the network as a UE capability, paragraph preceding Proposal 7); and 
	determining whether the determined threshold scheduled offset is greater than or equal to the received time-offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

(if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

5. The method of claim 3, wherein the at least one Rx beam is determined based on one or more Rx beams used to monitor a physical downlink control channel (PDCCH) if the received time-offset is less than the determined threshold scheduled offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

6. The method of claim 5, wherein the PDCCH is associated with a lowest common resource set (CORESET) identifier (DL DCI associated with a fall-back CORESET, Proposal 5 and following paragraph).  

7. An apparatus for wireless communication, comprising: 
	a memory; and 
	at least one processor coupled to the memory and configured to: 
	send, to a first transmit (Tx) / receive (Rx) point (TRP), a report indicating a plurality of threshold scheduled offsets, each threshold scheduled offset being associated with a different number of transmission configuration indication (TCI) states (Threshold-Sched-Offset is indicated for the UE to report the number of slots which is required for the UE to complete the DCI decoding, Proposal 7); 
	receive, from the first TRP, downlink control information (DCI) including a TCI and a time-offset, the TCI comprising at least one TCI state, each TCI state indicating a Tx beam for a TRP of a set of TRPs, the set of TRPs including the first TRP (DCI includes the TCI state and schedules the PDSCH wherein the scheduling corresponds to the claimed time-offset, Proposal 7, including preceding and following paragraphs); 
	determine at least one Rx beam based on at least one of the received TCI, the time-offset, or one or more of the plurality of threshold scheduled offsets (UE determines QCL parameters through the same TCI state indicated, Proposal 8); and 
	receive, based on the received time-offset, a physical downlink shared channel (PDSCH) from each TRP of the set of TRPs through the determined at least one Rx beam (PDSCH received, paragraph following Proposal 7).  

8. The apparatus of claim 7, wherein each threshold scheduled offset is a minimum UE time offset capability between receiving the DCI and receiving the PDSCH subsequent to the time-offset that is needed for configuring one or more Rx beams based on the corresponding number of TCI states (UE transmits threshold through capability signaling, paragraph preceding Proposal 7).  

9. The apparatus of claim 7, wherein to determine the at least one Rx beam the at least one processor is configured to: 
	determine a number of received TCI states of the at least one TCI state received within the TCI (TCI state received by higher-layer signaling, Proposal 8);  030284.1811035Qualcomm Ref. No. 192421 

determine the threshold scheduled offset associated with the determined number of TCI states (threshold is indicated to the network as a UE capability, paragraph preceding Proposal 7); and 

	determine whether the determined threshold scheduled offset is greater than or equal to the received time-offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

10. The apparatus of claim 9, wherein the at least one Rx beam is determined based on the received TCI if the received time-offset is greater than or equal to the determined threshold scheduled offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

11. The apparatus of claim 9, wherein the at least one Rx beam is determined based on one or more Rx beams used to monitor a physical downlink control channel (PDCCH) if the received time-offset is less than the determined threshold scheduled offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

12. The apparatus of claim 11, wherein the PDCCH is associated with a lowest common resource set (CORESET) identifier (DL DCI associated with a fall-back CORESET, Proposal 5 and following paragraph).  

13. A method of wireless communication of a base station (BS), the BS being associated with a first transmit (Tx) / receive (Rx) point (TRP), comprising: 
	receiving, from a user equipment (UE), a report indicating a plurality of threshold scheduled offsets, each threshold scheduled offset being associated with a different number of transmission configuration indication (TCI) states (Threshold-Sched-Offset is indicated for the UE to report the number of slots which is required for the UE to complete the DCI decoding, Proposal 7); 
	sending, to the UE, downlink control information (DCI) including a TCI and a time-offset, the TCI comprising at least one TCI state, each TCI state indicating a Tx beam for a TRP of a set of TRPs, the set of TRPs including the first TRP (DCI includes the TCI state and schedules the PDSCH wherein the scheduling corresponds to the claimed time-offset, Proposal 7, including preceding and following paragraphs); and 
(PDSCH received, paragraph following Proposal 7).  

14. The method of claim 13, wherein each threshold scheduled offset is a minimum UE time offset capability between the UE receiving the DCI and the UE receiving the PDSCH subsequent to the time-offset that is needed for the UE to configure one or more Rx beams based on the corresponding number of TCI states (UE transmits threshold through capability signaling, paragraph preceding Proposal 7).  

15. The method of claim 13, further comprising determining the time-offset based on one or more of the plurality of threshold scheduled offsets by setting the time-offset to be greater than or equal to the one or more the plurality of threshold scheduled offsets (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

16. The method of claim 15, wherein the determining the time-offset comprises: 
	determining a number of TCI states of the at least one TCI state sent within the TCI (TCI state received by higher-layer signaling, Proposal 8); 
	determining the threshold scheduled offset associated with the determined number of TCI states (threshold is indicated to the network as a UE capability, paragraph preceding Proposal 7); and 
	setting the time-offset to a value greater than or equal to the determined threshold scheduled offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  




	determining to use TCI states different from the at least one TCI state indicated in the TCI of the DCI (TCI state received by higher-layer signaling, Proposal 8); and 
	determining the time-offset irrespective of the plurality of threshold scheduled offsets, the time-offset being less than the plurality of threshold scheduled offsets (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

18. An apparatus for wireless communication, comprising: 
	a memory; and 
	at least one processor coupled to the memory and configured to: 
	receive, from a user equipment (UE), a report indicating a plurality of threshold scheduled offsets, each threshold scheduled offset being associated with a different number of transmission configuration indication (TCI) states (Threshold-Sched-Offset is indicated for the UE to report the number of slots which is required for the UE to complete the DCI decoding, Proposal 7); 
	send, to the UE, downlink control information (DCI) including a TCI and a time-offset, the TCI comprising at least one TCI state, each TCI state indicating a Tx beam for a TRP of a set of TRPs, the set of TRPs including the first TRP (DCI includes the TCI state and schedules the PDSCH wherein the scheduling corresponds to the claimed time-offset, Proposal 7, including preceding and following paragraphs); and 
	send, based on the time-offset, a physical downlink shared channel (PDSCH) through the Tx beam indicated for the first TRP (PDSCH received, paragraph following Proposal 7).  

19. The apparatus of claim 18, wherein each threshold scheduled offset is a minimum UE time offset capability between the UE receiving the DCI and the UE receiving the 030284.18110PDSCH subsequent to the time-(UE transmits threshold through capability signaling, paragraph preceding Proposal 7).  

20. The apparatus of claim 18, wherein the at least one processor is configured to: 
	determine the time-offset based on one or more of the plurality of threshold scheduled offsets by setting the time-offset to be greater than or equal to the one or more the plurality of threshold scheduled offsets (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

21. The apparatus of claim 20, wherein to determine the time-offset the at least one processor is configured to: 
	determine a number of TCI states of the at least one TCI state sent within the TCI (TCI state received by higher-layer signaling, Proposal 8); 
	determine the threshold scheduled offset associated with the determined number of TCI states (threshold is indicated to the network as a UE capability, paragraph preceding Proposal 7); and 
	set the time-offset to a value greater than or equal to the determined threshold scheduled offset (if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).  

22. The apparatus of claim 18, wherein the at least one processor is configured to: 
	determine to use TCI states different from the at least one TCI state indicated in the TCI of the DCI (TCI state received by higher-layer signaling, Proposal 8); and 
(if the offset is below Threshold-Sched-Offset, the UE applies TCI state indicated by higher layer signaling, Proposal 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is utilized to demonstrate the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463